Exhibit 10.9

 

DOMINION RESOURCES, INC.

 

NEW RETIREMENT BENEFIT RESTORATION PLAN

 

Effective January 1, 2005



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

NEW RETIREMENT BENEFIT RESTORATION PLAN

 

Purpose

 

The Board of Directors of Dominion Resources, Inc. determined that the adoption
of the New Retirement Benefit Restoration Plan effective January 1, 2005 would
assist it in attracting and retaining those employees whose judgment, abilities
and experience would contribute to its continued progress. The Plan is intended
to be a plan that is unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974).

 

The Plan is intended to qualify under the provisions of Code Section 409A and
any regulations and other guidance under that section. The Plan shall be
interpreted to qualify under Code Section 409A.

 

Article I

 

Definitions

 

As defined herein, the following phrases or terms shall have the indicated
meanings:

 

1.1 “Administrative Benefit Committee” means the Administrative Benefit
Committee of Dominion Resources, Inc., which shall manage and administer the
Plan in accordance with the provisions of Article XI.

 

1.2 “Affiliate” means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Code, determined without
regard to Code Sections 1563(a)(4) and 1563(e)(3)(C), of which Dominion
Resources, Inc. is a member according to Code Section 414(b); (ii) an
unincorporated trade or business that is under common control with Dominion
Resources, Inc., as determined according to Code Section 414(c); or (iii) a
member of an affiliated service group of which Dominion Resources, Inc. is a
member according to Code Section 414(m).

 

1.3 “Annuity” means either a Single Life Annuity or a Joint and Survivor
Annuity.

 

1.4 “Beneficiary” means the individual, individuals, entity, entities or the
estate of a Participant which, in accordance with the provisions of Article V,
is entitled to receive the benefits payable under the Plan, if any, upon the
Participant’s death.

 

1.5 “Benefit Agreement” means any agreement between the Company and a
Participant or any declaration by the Company under which a Participant is to be
provided one or more Benefit Enhancements.

 

1



--------------------------------------------------------------------------------

1.6 “Benefit Enhancement” means the crediting of deemed additional years of age
or service, the use of a different definition of any factor used to calculate
benefits, different eligibility provisions, or any other provision that enhances
the benefit that would otherwise be payable under the Retirement Plan as
provided in a Benefit Agreement.

 

1.7 “Change in Control” means with regard to each Participant at any time an
event that constitutes a “Change in Control” for purposes of the Employment
Continuity Agreement between the Participant and Dominion Resources, Inc. as in
effect at that time, if any.

 

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.9 “Company” means Dominion Resources, Inc., its predecessor, a subsidiary or
an Affiliate.

 

1.10 “Eligible Employee” means an individual (i) who is employed by Dominion
Resources, Inc. or an Affiliate, (ii) who is a member of management or a highly
compensated employee, and (iii) whose Retirement Plan benefit accrued after
December 31, 2004 is or has been reduced or limited by Code Section 401(a)(17),
Code Section 415, or both.

 

1.11 “Joint and Survivor Annuity” means an annuity which is the actuarial
equivalent of the Monthly Benefit under which an amount is payable for the
lifetime of the Participant with a survivor annuity for the lifetime of his
surviving Spouse. A 50% Joint and Survivor Annuity provides a benefit to the
surviving Spouse that is equal to 50% of the amount payable during the joint
lives of the Participant and the Spouse. A 100% Joint and Survivor Annuity
provides a benefit to the surviving Spouse that is equal to 100% of the amount
payable during the joint lives of the Participant and the Spouse.

 

1.12 “Lump Sum Equivalent” means a single lump sum payment that is actuarially
determined as the amount required to purchase a commercial annuity that would
provide an after-tax monthly payment equal to the after-tax amount of the
Monthly Benefit. The actuarial determination shall be computed using actuarial
and other factors, adjusted annually, as determined by the Administrative
Benefit Committee. The after-tax amounts shall be based on Federal income and
FICA tax rates and the state income tax rate for the residence of the
Participant at the date of the payment, as determined by the Administrative
Benefit Committee.

 

1.13 “Monthly Benefit” means the monthly amount determined under Section 3.1(a)
used for purposes of calculating the Lump Sum Equivalent.

 

1.14 “OCN Committee” means the Organization, Compensation and Nominating
Committee of the Board of Directors of Dominion Resources, Inc.

 

1.15 “Participant” means an Eligible Employee who is designated by the OCN
Committee to participate in the Plan.

 

1.16 “Plan” means the Dominion Resources, Inc. New Retirement Benefit
Restoration Plan.

 

2



--------------------------------------------------------------------------------

1.17 “Potential Change in Control” means with regard to each Participant at any
time an event that constitutes a “Potential Change in Control” for purposes of
the Employment Continuity Agreement between the Participant and Dominion
Resources, Inc. as in effect at that time, if any.

 

1.18 “Retirement” and “Retire” mean a Participant’s termination of employment
with the Company at a time when the Participant is entitled to begin receiving
an immediate annuity benefit under the Retirement Plan (regardless of whether
the Participant actually elects to begin receiving an immediate annuity
benefit), or would be entitled to begin receiving an immediate annuity if any
Benefit Enhancement were applied under the Retirement Plan, and which also
constitutes a separation from service for purposes of Code Section 409A.

 

1.19 “Retirement Plan” means with regard to each Participant a defined benefit
pension plan that is qualified under Code Section 401(a), that is maintained by
Dominion Resources, Inc. or an Affiliate, and in which the Participant
participates.

 

1.20 “Single Life Annuity” means an annuity of the Monthly Benefit payable in
monthly installments for the Participant’s lifetime with no survivor benefits.

 

1.21 “Spouse” means the person to whom a Participant is legally married at the
date on which a Joint and Survivor Annuity commences.

 

1.22 “Totally and Permanently Disabled” means a condition that renders a
Participant disabled for purposes of Code Section 409A(a)(2)(C).

 

Article II

 

Participation

 

An Eligible Employee who is designated to participate in the Plan by the OCN
Committee shall become a Participant in the Plan as of the date specified by the
OCN Committee on or after January 1, 2005. A Participant who remains an employee
of the Company shall continue to participate in the Plan until (a) the OCN
Committee declares that he or she is no longer a Participant or (b) he or she is
no longer an Eligible Employee, including by termination of employment other
than Retirement. Except as otherwise specifically provided in the Plan, a
Participant who cease to participate in the Plan shall forfeit all rights to any
benefits under the Plan.

 

Article III

 

Benefits

 

Subject to the provisions of Articles VII and VIII, a Participant (or the
Participant’s Beneficiary, if applicable) shall be entitled to benefits under
this Plan as follows:

 

3.1 (a) The Monthly Benefit of a Participant who Retires shall be a monthly
amount equal to (x) minus (y) minus (z) below where:

 

  (x)  = the benefit that would have been payable monthly to the Participant
under the Retirement Plan but for the application of the limits set forth in
Code Sections 401(a)(17) and 415 and after the application of any Benefit
Enhancements;

 

3



--------------------------------------------------------------------------------

  (y)  = the benefit that the Participant is entitled to receive monthly under
the Retirement Plan; and

 

  (z)  = if applicable, the benefit payable to the Participant under the
Dominion Resources, Inc. Benefit Restoration Plan frozen as of December 31, 2004
expressed as a monthly benefit for the life of the Participant.

 

(b) Except as otherwise specifically provided, the Monthly Benefit under Section
3.1(a) shall be computed based on the same annuity form as the Participant’s
annuity benefit is determined under the Retirement Plan.

 

3.2 Unless the Participant makes an election to receive an Annuity under Section
3.3, the Monthly Benefit payable to a Participant under the Plan shall be paid
in the form of the Lump Sum Equivalent.

 

3.3 In lieu of the Lump Sum Equivalent, a Participant may elect to receive an
Annuity under the provisions of this Section 3.3.

 

(a) The Participant may elect to receive either a Single Life Annuity, a 50%
Joint and Survivor Annuity, or a 100% Joint and Survivor Annuity.

 

(b) If a Participant elects a Joint and Survivor Annuity and the Participant
does not have a Spouse when the Participant Retires, the Participant’s Annuity
shall be paid in the form of a Single Life Annuity.

 

(c) To receive an Annuity, a Participant must make an irrevocable election
within the first 30 days after the Participant became a Participant. The
election must include the form of Annuity that will be paid. If a Participant
does not make an irrevocable election to receive an Annuity within the first 30
days after becoming a Participant, the Participant shall receive the Lump Sum
Equivalent.

 

3.4 (a) If a Participant becomes Totally and Permanently Disabled prior to
Retirement, the Participant shall be entitled to a Monthly Benefit equal to the
amount described in Section 3.1. The Monthly Benefit shall be payable as a Lump
Sum Equivalent unless the Participant has made an election to receive an Annuity
under Section 3.3. If the Participant has elected to receive an Annuity, the
Monthly Benefit shall be payable in the form of Annuity chosen by the
Participant.

 

(b) If a Participant dies before the commencement of benefit payments under this
Plan, the Participant’s Beneficiary shall be entitled to the Lump Sum Equivalent
that would have been payable to the Participant under Section 3.1 if the
Participant had Retired on his or her date of death. The amount payable shall be
determined as of the date of the Participant’s death.

 

4



--------------------------------------------------------------------------------

(c) If a Participant dies after the commencement of a Joint and Survivor Annuity
under this Plan and is survived by the Participant’s Spouse, the Participant’s
Spouse shall receive the survivor portion of the Joint and Survivor Annuity for
the life of the Spouse. The payment to the Spouse shall begin with the first
Annuity payment due after the date of the Participant’s death.

 

(d) If the Participant has received a Lump Sum Equivalent or if the Participant
has commenced payments under a Single Life Annuity under this Plan, the
Participant’s Beneficiary shall not be entitled to receive any benefit under
this Plan after the Participant’s death.

 

3.5 Payments under the Plan shall be made at the times provided in this Section
3.5.

 

(a) The Lump Sum Equivalent shall be distributed to the Participant as soon as
administratively practicable after the date which is six months after the
Participant’s Retirement. The Lump Sum Equivalent shall be distributed to the
Participant’s Beneficiary or Beneficiaries as soon as administratively
practicable after the date of the Participant’s death.

 

(b) If a Participant makes an election to receive an Annuity, the Annuity shall
commence on the first of the month that is at least six months after the
Participant’s Retirement. All future Annuity payments shall be made on the first
of each succeeding month.

 

(c) Payment of the benefit described in Section 3.4(a) shall commence on (or as
soon as practicable after) the first day of the month next following the
Administrative Benefit Committee’s determination of the Participant’s Total and
Permanent Disability.

 

3.6 It is not intended that a Participant or Beneficiary receive duplicate
benefits under this Plan. Anything herein to the contrary notwithstanding,
therefore, the following provisions shall apply after a Participant has received
a payment of any benefits under this Plan:

 

(a) If a Participant ceases to be employed by the Company, receives a
distribution of part or all of the benefits payable under this Plan, and is
subsequently reemployed by the Company, the amount of any benefit subsequently
payable to the Participant from this Plan shall be appropriately adjusted to
reflect the earlier distribution.

 

(b) Any adjustment under this Section 3.6 shall be made in accordance with rules
established by the Administrative Benefit Committee and applied in a uniform and
nondiscriminatory manner.

 

3.7 All payments under the Plan shall be subject to any applicable payroll and
withholding taxes.

 

5



--------------------------------------------------------------------------------

Article IV

 

Coordination of Benefit Payments

 

Any amount payable to a Participant or a Beneficiary under the Plan may be paid
in part or in whole from any trust which is maintained by or on behalf of
Dominion Resources, Inc. or an Affiliate or to which Dominion Resources, Inc or
an Affiliate contributes, including without limitation any so-called “rabbi” or
“secular” trust established from time to time. Dominion Resources, Inc. shall
have the complete discretion to determine the source of any payment due under
the Plan to any Participant or Beneficiary.

 

Article V

 

Designation of Beneficiary

 

5.1 A Participant may designate a Beneficiary to receive benefits due under the
Plan, if any, upon the Participant’s death. Designation of a Beneficiary shall
be made by execution of a form approved or accepted by the Administrative
Benefit Committee. In the absence of an effective Beneficiary designation, a
Participant’s surviving spouse, if any, and if none, the Participant’s estate,
shall be the Beneficiary.

 

5.2 A Participant may change a prior Beneficiary designation made under Section
5.1 by a subsequent execution of a new Beneficiary designation form. The change
in Beneficiary will be effective upon receipt by the Administrative Benefit
Committee or its designee.

 

Article VI

 

Guarantees

 

The Company has only a contractual obligation to make payments of the benefits
described in Article III. All benefits paid by the Company are to be satisfied
solely out of the general corporate assets of the Company, which assets shall
remain subject at all times to the claims of its creditors. No assets of the
Company will be segregated or committed to the satisfaction of its obligations
to any Participant or Beneficiary under this Plan.

 

Article VII

 

Termination of Employment

 

7.1 The Plan does not in any way limit the right of the Company at any time and
for any reason to terminate either a Participant’s employment or a Participant’s
status as an Eligible Employee. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company and a Participant.

 

6



--------------------------------------------------------------------------------

7.2 Except as otherwise provided in Section 7.3, a Participant (a) who ceases to
be an Eligible Employee while remaining employed by the Company or (b) whose
employment with the Company terminates for any reason other than death,
Retirement, or Total and Permanent Disability, shall in either case immediately
cease to be a Participant under this Plan and shall forfeit all rights under
this Plan. In no event shall an individual who was a Participant but who is not
a Participant at the time of such individual’s death, Retirement, or Total and
Permanent Disability, be entitled to any benefit under the Plan. A Participant
on authorized leave of absence from the Company shall not be deemed to have
terminated employment or to lose the status of an Eligible Employee solely as a
result of such leave of absence.

 

7.3 Anything herein to the contrary notwithstanding, if a Participant is in the
employ of a Company on the date of a Change in Control or a Potential Change in
Control relating to that Company, the provisions of the Employment Continuity
Agreement between the Participant and Dominion Resources, Inc., if any, shall
control (a) the Participant’s subsequent participation in this Plan and (b) the
eligibility for, computation of, and payment of any benefits under this Plan to
the Participant.

 

Article VIII

 

Termination, Amendment or Modification of Plan

 

8.1 Except as otherwise specifically provided, Dominion Resources, Inc. reserves
the right to amend, modify or terminate this Plan, wholly or partially, at any
time and from time to time by action of its Board of Directors or its delegate;
provided, however, that:

 

(a) No such amendment, modification or termination may decrease the benefit that
has already been earned by a Participant as of the date of the change, except
for an amendment required to comply with Code Section 409A; and

 

(b) If a Participant is in the employ of a Company on the date of a Change in
Control or a Potential Change in Control relating to that Company, the
provisions of the Employment Continuity Agreement between the Participant and
Dominion Resources, Inc., if any, shall apply to limit the ability of Dominion
Resources, Inc. to amend, modify or terminate this Plan with regard to the
affected Participant unless the Participant agrees to such amendment,
modification or termination in writing.

 

8.2 Section 8.1 notwithstanding, no action to terminate the Plan shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than thirty (30) days prior to such action.

 

8.3 Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to Dominion Resources, Inc., such notice shall be addressed to the
corporate offices and sent to the attention of the Corporate Secretary. If
notice is to be given to a Participant, such notice shall be addressed to the
Participant’s last known address.

 

7



--------------------------------------------------------------------------------

8.4 Except as otherwise provided in Sections 7.3 and 8.1, upon the termination
of this Plan, the Plan shall no longer be of any further force or effect and
neither Dominion Resources, Inc. nor any Participant or Beneficiary shall have
any further obligation or right under this Plan.

 

8.5 Unless such action is prohibited by Section 8.1(b), the OCN Committee may
revoke or rescind the designation of an individual as a Participant at its
discretion. The rights of any individual who was a Participant and whose
designation as a Participant is revoked or rescinded by the OCN Committee shall
cease upon such action.

 

Article IX

 

Other Benefits and Agreements

 

Except as provided in Section 3.1 and Article IV with regard to the coordination
of benefit payments, the benefits provided for a Participant and the
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program of the Company for
its employees, and, except as may otherwise be expressly provided for, the Plan
shall supplement and shall not supersede, modify or amend any other plan or
program of the Company in which a Participant is participating.

 

Article X

 

Restrictions on Transfer of Benefits

 

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the OCN Committee, shall cease and terminate, and, in such event,
the OCN Committee may hold or apply the same or any part thereof for the benefit
of such Participant or Beneficiary, his or her spouse, children, or other
dependents, or any of them, in such manner and in such portion as the OCN
Committee may deem proper.

 

Article XI

 

Administration of the Plan

 

11.1 The Plan shall be administered by the Administrative Benefit Committee,
which shall have the discretionary authority to interpret the terms of the Plan
and to decide factual and other questions relating to the Participant and the
Participant’s benefits, including without limitation questions relating to
eligibility for, calculation of, and payment of benefits under the Plan. Subject
to the provisions of the Plan, the Administrative Benefit Committee may adopt
such rules and regulations as it may deem necessary or desirable to carry out
the purposes of the Plan. The Administrative Benefit Committee’s interpretation
and construction of any provision of the Plan shall be final, conclusive and
binding upon the Company and upon Participants and their Beneficiaries.

 

8



--------------------------------------------------------------------------------

11.2 Dominion Resources, Inc. shall indemnify and save harmless each member of
the Administrative Benefit Committee and each member of the OCN Committee
against any and all expenses and liabilities arising out of membership on the
respective Committee, excepting only expenses and liabilities arising out of the
member’s own willful misconduct. Expenses against which a member of the OCN
Committee or the Administrative Benefit Committee shall be indemnified hereunder
shall include without limitation, the amount of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred in connection with
a claim asserted, or a proceeding brought or settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such member may be entitled.

 

11.3 In addition to the powers specified in Section 11.1 and other provisions of
this Plan, the Administrative Benefit Committee shall have the specific
discretionary authority to compute and certify the amount and kind of benefits
from time to time payable to Participants and their Beneficiaries under the
Plan, to authorize all disbursements for such purposes, and to determine whether
a Participant is Totally and Permanently Disabled so as to be entitled to a
benefit under Section 3.4(a).

 

11.4 To enable the Administrative Benefit Committee to perform its functions,
the Company shall supply full and timely information to the Administrative
Benefit Committee on all matters relating to the compensation of all
Participants, their retirement, death or other cause for termination of
employment, and such other pertinent facts as the Administrative Benefit
Committee may require.

 

11.5 Any responsibility or authority given under this Plan to either the
Administrative Benefit Committee or the OCN Committee may be delegated by the
respective committee. Any such delegation shall be in writing and shall be
prospectively revocable at any time.

 

11.6 (a) Every Participant, retired Participant, or Beneficiary of a Participant
shall be entitled to file with the Administrative Benefit Committee a claim for
benefits under the Plan. The claim is required to be in writing. For purposes of
this section, any action required or authorized to be taken by the claimant may
be taken by a representative authorized in writing by the claimant to represent
the claimant.

 

(b) If the claim is denied by the Administrative Benefit Committee, in whole or
in part, the claimant shall be furnished written notice of the denial of the
claim within ninety (90) days after the Administrative Benefit Committee’s
receipt of the claim or within one hundred eighty (180) days after such receipt
if special circumstances require an extension of time. If special circumstances
require an extension of time, the claimant shall be furnished written notice
prior to the termination of the initial ninety-day period explaining the special
circumstances that require an extension of time and the date by which the
Administrative Benefit Committee expects to render the benefit determination.

 

(c) Within sixty (60) days following the date the claimant receives written
notice of the denial of the claim, the claimant may request the OCN Committee to
review the

 

9



--------------------------------------------------------------------------------

denial. For purposes of this section, any action required or authorized to be
taken by the claimant may be taken by a representative authorized in writing by
the claimant to represent the claimant.

 

(d) The OCN Committee shall afford the claimant a full and fair review of the
decision denying the claim and shall:

 

(i) Provide, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim;

 

(ii) Permit the claimant to submit written comments, documents, records and
other information relating to the claim; and

 

(iii) Provide a review that takes into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
determination.

 

(e) The decision on review by the OCN Committee shall be in writing and shall be
issued within sixty (60) days following receipt of the request for review. The
period for decision may be extended to a date not later than one hundred twenty
(120) days after such receipt if the Committee determines that special
circumstances require extension. If special circumstances require an extension
of time, the claimant shall be furnished written notice prior to the termination
of the initial sixty-day period explaining the special circumstances that
require an extension of time and the date by which the Committee expects to
render its decision on review.

 

Article XII

 

Confidentiality and Noncompetition Provisions

 

12.1 By receiving a benefit under this Plan, a Participant agrees never directly
or indirectly to disclose to any third party or use for such Participant’s own
personal benefit any confidential information or trade secret of the Company
except and to the extent (a) disclosure is ordered by a court of competent
jurisdiction or (b) the information otherwise becomes public through no action
of the Participant.

 

12.2 By receiving a benefit under this Plan, a Participant further agrees that
for a period of one (1) year following termination of employment with the
Company for any reason, the Participant will not, without the specific written
permission of the Company, be directly employed in, or otherwise provide
services in any capacity to, any business or enterprise (including but not
limited to the Participant’s own business or enterprise) that engages in direct
competition with the Company in any state in which the Company is at the time of
the Participant’s termination of employment either carrying on business or
actively negotiating to enter business.

 

12.3 The OCN Committee (or its delegate) in its sole discretion has the
authority to interpret and administer this Article XII and to determine whether
a business is in competition

 

10



--------------------------------------------------------------------------------

with the Company as described in Section 12.2. In addition, a terminated
Participant may request the OCN Committee to determine in advance whether a
specific contemplated business or enterprise would be in competition with the
Company for purposes of Section 12.2, and a response shall be provided to the
Participant within a reasonable time after all relevant information is provided
to enable the OCN Committee to make its determination.

 

12.4 If the OCN Committee determines that a terminated Participant who is
receiving or has received benefits under this Plan is, within one (1) year
following termination of employment and without the specific written permission
of the Company, directly employed in, or otherwise providing services in any
capacity to, a business or enterprise that engages in direct competition with
the Company in any state in which the Company is at the time of the
Participant’s termination of employment either carrying on business or actively
negotiating to enter business, then (a) all payments to the Participant under
this Plan shall cease, (b) the Participant and his or her Beneficiaries shall
forfeit all rights to any further payments under the Plan, and (c) the
Participant shall be responsible for repaying to the Plan any payments already
made to the Participant that represent (i) amounts paid or payable with regard
to any period for which the Participant was in competition with the Company as
described herein and/or (ii) any amounts already paid that are in excess of the
amount that would have been paid before the period of competition began as a
Single Life Annuity to a Participant.

 

12.5 As a condition to receiving payments under the Plan, the OCN Committee may
require that Participant to enter into a separate confidentiality and/or
noncompetition agreement in a form acceptable to the Company.

 

Article XIII

 

Miscellaneous

 

13.1 The Plan shall inure to the benefit of, and shall be binding upon, Dominion
Resources, Inc. and its successors and assigns, and upon a Participant, a
Beneficiary, and either of their assigns, heirs, executors and administrators.

 

13.2 To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia, without regard to its
choice of law provisions.

 

13.3 Masculine pronouns wherever used shall include feminine pronouns and the
use of the singular shall include the plural.

 

11